Citation Nr: 9933418	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-21 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease at L2 through L5 levels, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to 
September 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was certified to the Board by 
the St. Petersburg, Florida, VARO.

The appellant appeared at a hearing held at the RO on July 8, 
1996.  A transcript of that hearing has been associated with 
the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's lumbar spine disability is currently 
manifested by degenerative joint disease, pain on motion, and 
weekly attacks with only intermittent relief.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5010, 5292, 5293, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected disability.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  All relevant facts have been properly developed, and 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1999) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

At a June 1995 VA examination, the appellant complained of 
recurrent low back pain with no radiation to his legs.  He 
stated that the pain was worse during cold weather.

The examiner noted that the appellant was able to walk toe-
heel and heel-toe without difficulty.  He was unable to 
accomplish a deep knee bend.  The appellant was able to flex 
forward his spine to 45 degrees, extend it to 15 degrees, 
flex laterally to 15 degrees bilaterally, and rotate twenty 
degrees bilaterally.  His sensory status was within normal 
limits.  His deep tendon reflexes, which were decreased 
bilaterally, were rated 1+.

The examiner noted that x-ray examination of the lumbosacral 
spine revealed slight degenerative joint disease [DJD].

The examiner diagnosed recurrent low back pain and 
lumbosacral sprain.

In February 1995 the appellant was treated as a VA outpatient 
for complaints of back pain which had worsened in the 
previous month.  The appellant explained that the pain did 
not radiate and was not relieved by Motrin(tm).  The appellant 
stated that he was employed as a painter.  He requested a 
letter stating that he was unable to continue in that 
occupation.

The examiner noted no redness, tenderness, swelling, spasms, 
or paraspinal tenderness.  The appellant had full range of 
motion [FROM] with mild discomfort.  The examiner added that 
an x-ray examination showed slight degenerative joint disease 
[DJD].  The examiner diagnosed exacerbation back pain.

In March 1995 the appellant was treated as a VA outpatient 
for complaints of back pain that had begun one day 
previously.  The examiner noted no back spasm or tenderness.  
Straight-leg raise testing was negative to 90 degrees.  The 
examiner diagnosed low back pain.

In April 1995 the appellant was treated as a VA outpatient 
for complaints of lower back and left hip pain.  The 
appellant stated that he was unable to continue working as a 
painter.

In January 1996 the appellant was treated as a VA outpatient 
for complaints of low back pain resulting from shoveling 
snow.  The examiner diagnosed soft tissue injury and low back 
pain.

From March 1996 to July 1996 the appellant was treated in VA 
programs for alcohol and substance dependence.  The appellant 
complained also of low back pain.  He was treated with 
physical therapy, a TENS machine, and hot packs with good 
results.  He added that he wore an orthopedic brace.

At the July 1996 hearing, the appellant stated that he 
treated his back disability with a TENS unit, moist heat, and 
physical therapy.  He stated that his last flare-up had been 
in January 1996 after shoveling snow.

The appellant stated that he had left his last employment, as 
a painter, in 1995 because of his back disability.  He stated 
that he had been dismissed from employment previously because 
of poor attendance resulting from his back disability.  He 
stated that he presently worked at a VA domiciliary in a 
custodian position.

He explained that his back pain radiated down his right leg.

In January 1997 the appellant was treated for complaints of 
low back spasms, which began approximately two weeks 
previously.  The appellant complained also of low back pain 
[LBP], which did not radiate.  The examiner noted paraspinal 
muscle spasms.

On February 14, 1997, the appellant was treated as a VA 
outpatient for complaints of increasing low back pain and 
numbness in both big toes, which began approximately two 
weeks previously.

On February 24, 1997, the appellant was treated as a VA 
outpatient for low back pain that radiated down his legs.  He 
complained also of numbness in his toes.  An x-ray 
examination revealed degenerative joint disease [DJD] in the 
lumbar spine.

On March 10, 1997, the appellant was treated as a VA 
outpatient for complaints of low back pain [LBP].  The 
examiner noted that the appellant had moderately decreased 
range of motion [ROM].

On March 25, 1997, the appellant was treated with physical 
therapy as a VA outpatient for chronic low back pain [LBP].

At an August 1997 VA examination, the appellant reported a 
twenty-year history of intermittent pain in his lumbosacral 
spine.  He stated that he had worn a lumbosacral corset since 
ten years previously.  He explained that, although the pain 
was intermittent, he experienced flare-ups, which lasted one 
to two days, approximately once per week.  He stated that 
during these episodes he was unable to work.  He denied any 
significant weakness or bowel or bladder dysfunction.  He 
complained of some tingling and numbness on the lateral 
aspects of both feet.  He stated that he exercised and tried 
to remain active.  He stated that he swam twice per week and 
rode his bicycle occasionally.  He stated that he used a TENS 
unit to relieve episodes of severe pain.

The examiner noted tenderness in the lumbosacral spine and 
mild spasm of the paraspinal musculature.  The appellant was 
able to flex his spine forward to 95 degrees with some 
discomfort.  He was able to flex forward his spine to 95 
degrees with some discomfort, extend it to 35 degrees, rotate 
it 35 degrees bilaterally, and flex laterally 40 degrees 
bilaterally.  The appellant had some pain on the extremes of 
the ranges of motion.  Straight-leg raise examination was 
negative.  The appellant had 5/5 muscle strength in both 
lower extremities.  He had 2+ patellar and Achilles reflexes 
in both lower extremities and a negative Babinski's sign.  He 
had some decreased sensation of the lateral aspects of both 
feet.  Sensation was intact to both lower extremities.

The examiner diagnosed degenerative disk disease of the 
lumbar spine with facet hypertrophy and some mild foraminal 
stenosis.  The examiner stated that the appellant had 
definite evidence on x-ray of degenerative disk disease as 
well as foraminal stenosis, which caused mechanical low back 
pain.  The examiner opined that as the appellant's pain 
worsened, he might benefit from flexion and extension lateral 
views of the lumbar spine as well as possible epidural 
steroid injections.  He added that, if the appellant's pain 
became more severe and debilitating, the appellant might, in 
the future, be a candidate for lumbosacral fusion.  The 
examiner advised that the appellant should be careful when 
lifting anything weighing greater than 25 pounds.  The 
examiner added that the appellant's range of motion was 
limited during weekly flare-ups but that it was difficult to 
estimate the range of motion during these episodes.

An x-ray examination of the appellant's spine revealed 
evidence of spondylosis throughout the lumbar spine.  There 
was degenerative disk disease from L2 through L5 inclusive.

The examiner diagnosed spondylosis of the lumbar spine and 
early degenerative disk disease L2 through L5.

In February 1998 the appellant was treated as VA outpatient 
for his back disability.  The appellant stated that he felt 
better but complained that he was unable to engage in 
activities that he had engaged in previously.  He stated that 
he was unable to perform "take-downs" and other physically 
stressful activities in connection with his employment 
dealing with children.  He complained of numbness in his left 
foot, which had been relieved previously by medication.

The examiner noted that the range of motion of the 
appellant's spine was from negative 10 to 45 degrees, with 
increased pain when returning to the upright position.  The 
examiner noted paraspinal muscle spasms [PSMS] in the lumbar 
area.  The appellant did not have sciatic notch tenderness.  
The appellant was grossly intact neurologically.  The 
examiner noted no weakness of the extensor hallucis longus 
[EHL] muscle.

The examiner diagnosed degenerative facet arthritis of the 
lumbar spine and degenerative disc disease of the lumbar 
spine.  The examiner stated that the appellant had moderate 
disc syndrome producing pain in the low back and numbness 
radiating into the left foot and toes.  The examiner added 
that the appellant had significant paraspinal muscle spasm in 
the lumbar area but no significant neurological deficits.

The appellant's low back disability has been rated by the RO 
on the basis of intervertebral disc syndrome, the severity of 
which is ascertained for rating purposes by application of 
the criteria set forth in Diagnostic Code 5293 of VA's 
Schedule for Rating Disabilities (Schedule).  A 40 percent 
rating is granted for severe intervertebral disc syndrome 
with recurring attacks and only intermittent relief.  A 60 
percent rating requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999)

The medical evidence shows that, with respect to the criteria 
of Diagnostic Code 5293, the appellant's symptoms do not 
warrant an evaluation in excess of 40 percent because 
"pronounced" symptomatology is not shown.  The appellant's 
lumbar spine injury with degenerative disk disease is 
manifested by limitation of motion, pain on motion, 
significant paraspinal muscle spasms, and numbness in the 
feet and toes.  The appellant wore a lumbosacral corset for 
support.  The appellant suffers weekly flare-ups, which last 
approximately two days.  However, the appellant has, at 
least, intermittent relief from attacks, and he has no 
significant neurological deficits.  The preponderance of the 
evidence is consistent with a 40 percent evaluation.

The Board has also considered other potentially applicable 
diagnostic codes.  However, a 40 percent evaluation is the 
maximum rating under Diagnostic Code 5292 for limitation of 
motion and under Diagnostic Code 5295 for lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1999).

Diagnostic Code 5289 does provide for a 50 percent evaluation 
for unfavorable ankylosis of the lumbar spine; however, the 
record contains is no medical evidence of ankylosis in the 
instant case.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(1999).  Similarly, Diagnostic Code 5285 is inapplicable 
because there is no medical evidence of a fractured vertebra.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).

The appellant's functionally disabling pain is considered in 
his current 40 percent evaluation under Diagnostic Code 5293, 
thus precluding assignment of an increased evaluation with 
application of the criteria of 38 C.F.R. § 4.40.

For the foregoing reasons, an increased evaluation for a 
lumbar spine disability is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.71(a), 
Diagnostic Codes 5285, 5289, 5292, 5293, 5295 (1999).


ORDER

An increased evaluation for a lumbar spine disability, 
currently evaluated as 40 percent disabling, is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


